UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 03-7767




In Re:    RAHSAAN JAMAR WATKINS,

                                                          Petitioner.




  On Petitions for Writs of Mandamus. (CR-99-189; CA-02-1137-2)


Submitted:   March 10, 2004                 Decided:   March 19, 2004


Before WIDENER, GREGORY, and DUNCAN, Circuit Judges.


Petitions denied by unpublished per curiam opinion.


Rahsaan Jamar Watkins, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Rahsaan Jamar Watkins has filed three petitions for writs

of mandamus, which have been docketed together for consideration.

His first petition addresses the alleged difficulties he has had

getting papers filed in his 28 U.S.C. § 2255 (2000) action.

Watkins seeks to have the magistrate judge recused from his case

and an investigation ordered into the magistrate judge, district

court judge, and their clerks.       In his second petition, Watkins

seeks an order requiring the district court to give specific

reasons for failing to grant him a certificate of appealability,

and in his third petition, Watkins requests that we order the

district court to file his notice of appeal.

          Mandamus    is   a   drastic    remedy    to   be   used   only   in

extraordinary circumstances.      In re Beard, 811 F.2d 818, 826 (4th

Cir. 1987).   It is available only where there are no other means by

which the relief sought could be granted.          Id.   Mandamus may not be

used as a substitute for appeal.         In re Catawba Indian Tribe, 973

F.2d 1133, 1135 (4th Cir. 1992). The party seeking mandamus relief

carries the heavy burden of showing that he has no other adequate

means to attain the relief he desires and that his entitlement to

such relief is clear and undisputable.              Allied Chem. Corp. v.

Daiflon, Inc., 449 U.S. 33, 35 (1980),

          Regarding   Watkins’    first     mandamus     petition,    all   of

Watkins’ documents were filed with the exception of a letter dated


                                  - 2 -
September 18, 2003, in which Watkins inquired about his reply

brief.    Since this letter may have been construed as an inquiry

rather than a motion, it is likely that it was intentionally and

properly not “filed.”      The other motions were apparently not

properly sent to the clerk’s office, even though Watkins was

informed in an August 14, 2003 court order that his documents

should be filed with the clerk’s office.     In any event, Watkins

fails to show prejudice from any of the filing delays, and any

errors were quickly rectified.      Accordingly, Watkins does not

establish the requisite extraordinary circumstances for mandamus

relief.

           Watkins’ two other mandamus petitions are moot, as he has

already received the relief he requested.     The district court’s

January 12, 2004 order specifically stated why Watkins’ motion for

a certificate of appealability was denied, and Watkins’ notice of

appeal was timely filed.

           Accordingly, we grant Watkins’ motion to proceed in forma

pauperis and deny his mandamus petitions.    We dispense with oral

argument, because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                   PETITIONS DENIED




                               - 3 -